Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US20100128011)  in view of He (US 2017/0154561).
Regarding claims 1, 13, Ito figs. 1, 2, discloses a driving method of a display panel, comprising the following steps: acquiring image data of a screen to be displayed (see figs. 1, 2, pars. 5, 26, 29); acquiring a voltage polarity corresponding to each row of image data in the image data, in responding to a determination that the image data of the screen to be displayed are image data of a heavy-load screen (pars. 30, 63, 84, 85).
However, Ito does not disclose the sorting rows of image data.
He discloses  an array substrate of liquid crystal panels includes: a plurality of scanning lines arranged along a row direction, a plurality of data lines arranged along a column direction, and a plurality of sub-pixels arranged in a matrix defining by the scanning lines and the data lines, the scanning lines and the data lines correspond to the black matrixes of a color film substrate of the liquid crystal panel, the sub-pixels are divided into a plurality of sub-pixel rows of different colors arranged periodically along the column direction, wherein at least one sub-pixel row is a compensation photon sub-pixel row, within the same frame, a driving voltage polarity of two adjacent data lines of the compensation photon sub-pixel row is opposite to each other, and within the same frame, the driving voltage polarity of each of the sub-pixel rows within each arranging 
It would have been obvious to the skilled in the art at the time of the invention to provide the sorting rows of image data in Ito as suggested by He, the motivation in order to have the brightness change is decreased so as to enhance the image quality.
Therefore, the combination of Ito and He, discloses sorting rows of image data according to voltage polarities and generating sorting labels; compensating image data voltage of a corresponding row according to the sorting labels; scanning gate lines of the display panel in sequence according to the sorting labels; and outputting compensated image data of the corresponding row to a corresponding data line of the display panel to display the screen to be displayed (see Ito fig. 1, 2, He pars. 37, 42, 47-49, 52, 54, 60, 62-64).
Regarding claim 7, the combination of Ito and He, discloses the driving method according to claim 1, wherein after the step of acquiring image data of a screen to be displayed, the driving method further comprises: scanning the gate lines of the display panel row by row to display the screen to be displayed in responding to a determination that the image data of the screen to be displayed are image data of a normal screen (see Ito fig. 1, 2, pars. 46, 63, He fig. 3, pars. 5, 6, 9, 14, 15, 17, 20, 36, 38, 40).
Regarding claim 15, the combination of Ito and He, discloses a display device comprising a display panel and the driving circuit according to claim 13, the driving circuit being connected with the display panel (see Ito, The liquid crystal apparatus is one example of an electro-optical .



Allowable Subject Matter
Claims 2-6, 8-12, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references cited in record disclose or suggest  the driving method according to claim 1, wherein the step of sorting rows of image data according to voltage polarities and generating sorting labels comprises: setting the image data of the screen to be displayed as N units of image data, each of the units of image data comprising M groups of image data with positive voltage polarity and M groups of image data with negative voltage polarity, each group of image data with the positive voltage polarity and each group of image data with the negative voltage polarity comprising at least two rows of image data; and alternately sorting the M groups of rows of image data with positive voltage polarity and the M groups of rows of image data with negative voltage polarity; and/or the driving circuit of the display panel according to claim 13, wherein, the sequential controller is further for: setting the image data of the screen to be displayed as N units of image data, each of the units of image data comprising M groups of image data with positive voltage polarity and M groups of image data with negative voltage polarity, each group of image data with the positive voltage polarity and each group of image data with the negative voltage polarity comprising at least two rows of image data, and alternately sorting the M groups of rows of image data with positive voltage polarity and the M groups of rows of image data with negative voltage polarity; sorting rows of image data with positive voltage polarity of each group according to an order of original image row numbers and generating sorting labels, the original image row numbers being row numbers of the rows of image data in the image data, sorting rows of image data with negative voltage polarity of each group according to the order of the original image row 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623